Exhibit 10.2

 

  U.S. Small Business Administration         Economic Injury Disaster Loan      
      LOAN AUTHORIZATION AND AGREEMENT  

 

Date: 06.24.2020 (Effective Date)

 

On the above date, this Administration (SBA) authorized (under Section 7(b) of
the Small Business Act, as amended) a Loan (SBA Loan #3157478004) to CFN
Enterprises, Inc (fka: Accelerize, Inc) (Borrower) of 3201 OCEAN PARK BLVD STE
310 SANTA MONICA California 90405 in the amount of one hundred and fifty
thousand and 00/100 Dollars ($150,000.00), upon the following conditions:

 

PAYMENT

 

 

●

Installment payments, including principal and interest, of $731.00 Monthly, will
begin Twelve (12) months from the date of the promissory Note. The balance of
principal and interest will be payable Thirty (30) years from the date of the
promissory Note.

 

INTEREST

 

 

●

Interest will accrue at the rate of 3.75% per annum and will accrue only on
funds actually advanced from the date(s) of each advance.

 

PAYMENT TERMS

 

 

●

Each payment will be applied first to interest accrued to the date of receipt of
each payment, and the balance, if any, will be applied to principal.

 

 

●

Each payment will be made when due even if at that time the full amount of the
Loan has not yet been advanced or the authorized amount of the Loan has been
reduced.

 

COLLATERAL

 

 

●

For loan amounts of greater than $25,000, Borrower hereby grants to SBA, the
secured party hereunder, a continuing security interest in and to any and all
“Collateral” as described herein to secure payment and performance of all debts,
liabilities and obligations of Borrower to SBA hereunder without limitation,
including but not limited to all interest, other fees and expenses (all
hereinafter called “Obligations”). The Collateral includes the following
property that Borrower now owns or shall acquire or create immediately upon the
acquisition or creation thereof: all tangible and intangible personal property,
including, but not limited to: (a) inventory, (b) equipment, (c) instruments,
including promissory notes (d) chattel paper, including tangible chattel paper
and electronic chattel paper, (e) documents, (f) letter of credit rights, (g)
accounts, including health-care insurance receivables and credit card
receivables, (h) deposit accounts, (i) commercial tort claims, (j) general
intangibles, including payment intangibles and software and (k) as-extracted
collateral as such terms may from time to time be defined in the Uniform
Commercial Code. The security interest Borrower grants includes all accessions,
attachments, accessories, parts, supplies and replacements for the Collateral,
all products, proceeds and collections thereof and all records and data relating
thereto.

 

 

●

For loan amounts of $25,000 or less, SBA is not taking a security interest in
any collateral.

 

 

--------------------------------------------------------------------------------

 

 

REQUIREMENTS RELATIVE TO COLLATERAL

 

 

●

Borrower will not sell or transfer any collateral (except normal inventory
turnover in the ordinary course of business) described in the "Collateral"
paragraph hereof without the prior written consent of SBA.

 

USE OF LOAN PROCEEDS

 

 

●

Borrower will use all the proceeds of this Loan solely as working capital to
alleviate economic injury caused by disaster occurring in the month of January
31, 2020 and continuing thereafter and to pay Uniform Commercial Code (UCC) lien
filing fees and a third-party UCC handling charge of $100 which will be deducted
from the Loan amount stated above.

 

REQUIREMENTS FOR USE OF LOAN PROCEEDS AND RECEIPTS

 

 

●

Borrower will obtain and itemize receipts (paid receipts, paid invoices or
cancelled checks) and contracts for all Loan funds spent and retain these
receipts for 3 years from the date of the final disbursement. Prior to each
subsequent disbursement (if any) and whenever requested by SBA, Borrower will
submit to SBA such itemization together with copies of the receipts.

 

 

●

Borrower will not use, directly or indirectly, any portion of the proceeds of
this Loan to relocate without the prior written permission of SBA. The law
prohibits the use of any portion of the proceeds of this Loan for voluntary
relocation from the business area in which the disaster occurred. To request
SBA's prior written permission to relocate, Borrower will present to SBA the
reasons therefore and a description or address of the relocation site.
Determinations of (1) whether a relocation is voluntary or otherwise, and (2)
whether any site other than the disaster-affected location is within the
business area in which the disaster occurred, will be made solely by SBA.

 

 

●

Borrower will, to the extent feasible, purchase only American-made equipment and
products with the proceeds of this Loan.

 

 

●

Borrower will make any request for a loan increase for additional
disaster-related damages as soon as possible after the need for a loan increase
is discovered. The SBA will not consider a request for a loan increase received
more than two (2) years from the date of loan approval unless, in the sole
discretion of the SBA, there are extraordinary and unforeseeable circumstances
beyond the control of the borrower.

 

DEADLINE FOR RETURN OF LOAN CLOSING DOCUMENTS

 

 

●

Borrower will sign and return the loan closing documents to SBA within 2 months
of the date of this Loan Authorization and Agreement. By notifying the Borrower
in writing, SBA may cancel this Loan if the Borrower fails to meet this
requirement. The Borrower may submit and the SBA may, in its sole discretion,
accept documents after 2 months of the date of this Loan Authorization and
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

COMPENSATION FROM OTHER SOURCES

 

 

●

Eligibility for this disaster Loan is limited to disaster losses that are not
compensated by other sources. Other sources include but are not limited to: (1)
proceeds of policies of insurance or other indemnifications, (2) grants or other
reimbursement (including loans) from government agencies or private
organizations, (3) claims for civil liability against other individuals,
organizations or governmental entities, and (4) salvage (including any sale or
re-use) of items of damaged property.

 

 

●

Borrower will promptly notify SBA of the existence and status of any claim or
application for such other compensation, and of the receipt of any such
compensation, and Borrower will promptly submit the proceeds of same (not
exceeding the outstanding balance of this Loan) to SBA.

 

 

●

Borrower hereby assigns to SBA the proceeds of any such compensation from other
sources and authorizes the payor of same to deliver said proceeds to SBA at such
time and place as SBA shall designate.

 

 

●

SBA will in its sole discretion determine whether any such compensation from
other sources is a duplication of benefits. SBA will use the proceeds of any
such duplication to reduce the outstanding balance of this Loan, and Borrower
agrees that such proceeds will not be applied in lieu of scheduled payments.

 

DUTY TO MAINTAIN HAZARD INSURANCE

 

 

●

Within 12 months from the date of this Loan Authorization and Agreement the
Borrower will provide proof of an active and in effect hazard insurance policy
including fire, lightning, and extended coverage on all items used to secure
this loan to at least 80% of the insurable value. Borrower will not cancel such
coverage and will maintain such coverage throughout the entire term of this
Loan. BORROWER MAY NOT BE ELIGIBLE FOR EITHER ANY FUTURE DISASTER ASSISTANCE OR
SBA FINANCIAL ASSISTANCE IF THIS INSURANCE IS NOT MAINTAINED AS STIPULATED
HEREIN THROUGHOUT THE ENTIRE TERM OF THIS LOAN. Please submit proof of insurance
to: U.S. Small Business Administration, Office of Disaster Assistance, 14925
Kingsport Rd, Fort Worth, TX. 76155.

 

BOOKS AND RECORDS

 

 

●

Borrower will maintain current and proper books of account in a manner
satisfactory to SBA for the most recent 5 years until 3 years after the date of
maturity, including extensions, or the date this Loan is paid in full, whichever
occurs first. Such books will include Borrower's financial and operating
statements, insurance policies, tax returns and related filings, records of
earnings distributed and dividends paid and records of compensation to officers,
directors, holders of 10% or more of Borrower's capital stock, members, partners
and proprietors.

 

 

●

Borrower authorizes SBA to make or cause to be made, at Borrower's expense and
in such a manner and at such times as SBA may require: (1) inspections and
audits of any books, records and paper in the custody or control of Borrower or
others relating to Borrower's financial or business conditions, including the
making of copies thereof and extracts therefrom, and (2) inspections and
appraisals of any of Borrower's assets.

 

 

●

Borrower will furnish to SBA, not later than 3 months following the expiration
of Borrower's fiscal year and in such form as SBA may require, Borrower's
financial statements.

 

 

●

Upon written request of SBA, Borrower will accompany such statements with an
'Accountant's Review Report' prepared by an independent public accountant at
Borrower's expense.

 

 

●

Borrower authorizes all Federal, State and municipal authorities to furnish
reports of examination, records and other information relating to the conditions
and affairs of Borrower and any desired information from such reports, returns,
files, and records of such authorities upon request of SBA.

 

 

--------------------------------------------------------------------------------

 

 

LIMITS ON DISTRIBUTION OF ASSETS

 

 

●

Borrower will not, without the prior written consent of SBA, make any
distribution of Borrower’s assets, or give any preferential treatment, make any
advance, directly or indirectly, by way of loan, gift, bonus, or otherwise, to
any owner or partner or any of its employees, or to any company directly or
indirectly controlling or affiliated with or controlled by Borrower, or any
other company.

 

EQUAL OPPORTUNITY REQUIREMENT

 

 

●

If Borrower has or intends to have employees, Borrower will post SBA Form 722,
Equal Opportunity Poster (copy attached), in Borrower's place of business where
it will be clearly visible to employees, applicants for employment, and the
general public.

 

DISCLOSURE OF LOBBYING ACTIVITIES

 

 

●

Borrower agrees to the attached Certification Regarding Lobbying Activities

 

BORROWER’S CERTIFICATIONS

 

Borrower certifies that:

 

 

●

There has been no substantial adverse change in Borrower's financial condition
(and organization, in case of a business borrower) since the date of the
application for this Loan. (Adverse changes include, but are not limited to:
judgment liens, tax liens, mechanic's liens, bankruptcy, financial reverses,
arrest or conviction of felony, etc.)

 

 

●

No fees have been paid, directly or indirectly, to any representative (attorney,
accountant, etc.) for services provided or to be provided in connection with
applying for or closing this Loan, other than those reported on SBA Form 5
Business Disaster Loan Application'; SBA Form 3501 COVID-19 Economic Injury
Disaster Loan Application; or SBA Form 159, 'Compensation Agreement'. All fees
not approved by SBA are prohibited.

 

 

●

All representations in the Borrower's Loan application (including all
supplementary submissions) are true, correct and complete and are offered to
induce SBA to make this Loan.

 

 

●

No claim or application for any other compensation for disaster losses has been
submitted to or requested of any source, and no such other compensation has been
received, other than that which Borrower has fully disclosed to SBA.

 

 

●

Neither the Borrower nor, if the Borrower is a business, any principal who owns
at least 50% of the Borrower, is delinquent more than 60 days under the terms of
any: (a) administrative order; (b) court order; or (c) repayment agreement that
requires payment of child support.

 

 

●

Borrower certifies that no fees have been paid, directly or indirectly, to any
representative (attorney, accountant, etc.) for services provided or to be
provided in connection with applying for or closing this Loan, other than those
reported on the Loan Application. All fees not approved by SBA are prohibited.
If an Applicant chooses to employ an Agent, the compensation an Agent charges to
and that is paid by the Applicant must bear a necessary and reasonable
relationship to the services actually performed and must be comparable to those
charged by other Agents in the geographical area. Compensation cannot be
contingent on loan approval. In addition, compensation must not include any
expenses which are deemed by SBA to be unreasonable for services actually
performed or expenses actually incurred. Compensation must not include charges
prohibited in 13 CFR 103 or SOP 50-30, Appendix 1. If the compensation exceeds
$500 for a disaster home loan or $2,500 for a disaster business loan, Borrower
must fill out the Compensation Agreement Form 159D which will be provided for
Borrower upon request or can be found on the SBA website.

 

 

--------------------------------------------------------------------------------

 

 

 

●

Borrower certifies, to the best of its, his or her knowledge and belief, that
the certifications and representations in the attached Certification Regarding
Lobbying are true, correct and complete and are offered to induce SBA to make
this Loan.

 

CIVIL AND CRIMINAL PENALTIES

 

 

●

Whoever wrongfully misapplies the proceeds of an SBA disaster loan shall be
civilly liable to the Administrator in an amount equal to one-and-one half times
the original principal amount of the loan under 15 U.S.C. 636(b). In addition,
any false statement or misrepresentation to SBA may result in criminal, civil or
administrative sanctions including, but not limited to: 1) fines, imprisonment
or both, under 15 U.S.C. 645, 18 U.S.C. 1001, 18 U.S.C. 1014, 18 U.S.C. 1040, 18
U.S.C. 3571, and any other applicable laws; 2) treble damages and civil
penalties under the False Claims Act, 31 U.S.C. 3729; 3) double damages and
civil penalties under the Program Fraud Civil Remedies Act, 31 U.S.C. 3802; and
4) suspension and/or debarment from all Federal procurement and non-procurement
transactions. Statutory fines may increase if amended by the Federal Civil
Penalties Inflation Adjustment Act Improvements Act of 2015.

 

RESULT OF VIOLATION OF THIS LOAN AUTHORIZATION AND AGREEMENT

 

 

●

If Borrower violates any of the terms or conditions of this Loan Authorization
and Agreement, the Loan will be in default and SBA may declare all or any part
of the indebtedness immediately due and payable. SBA's failure to exercise its
rights under this paragraph will not constitute a waiver.

 

 

●

A default (or any violation of any of the terms and conditions) of any SBA
Loan(s) to Borrower and/or its affiliates will be considered a default of all
such Loan(s).

 

DISBURSEMENT OF THE LOAN

 

 

●

Disbursements will be made by and at the discretion of SBA Counsel, in
accordance with this Loan Authorization and Agreement and the general
requirements of SBA.

 

 

●

Disbursements may be made in increments as needed.

 

 

●

Other conditions may be imposed by SBA pursuant to general requirements of SBA.

 

 

●

Disbursement may be withheld if, in SBA's sole discretion, there has been an
adverse change in Borrower's financial condition or in any other material fact
represented in the Loan application, or if Borrower fails to meet any of the
terms or conditions of this Loan Authorization and Agreement.

 

 

●

NO DISBURSEMENT WILL BE MADE LATER THAN 6 MONTHS FROM THE DATE OF THIS LOAN
AUTHORIZATION AND AGREEMENT UNLESS SBA, IN ITS SOLE DISCRETION, EXTENDS THIS
DISBURSEMENT PERIOD.

 

 

--------------------------------------------------------------------------------

 

 

PARTIES AFFECTED

 

 

●

This Loan Authorization and Agreement will be binding upon Borrower and
Borrower's successors and assigns and will inure to the benefit of SBA and its
successors and assigns.

 

RESOLUTION OF BOARD OF DIRECTORS

 

 

●

Borrower shall, within 180 days of receiving any disbursement of this Loan,
submit the appropriate SBA Certificate and/or Resolution to the U.S. Small
Business Administration, Office of Disaster Assistance, 14925 Kingsport Rd, Fort
Worth, TX. 76155.

 

ENFORCEABILITY

 

 

●

This Loan Authorization and Agreement is legally binding, enforceable and
approved upon Borrower’s signature, the SBA’s approval and the Loan Proceeds
being issued to Borrower by a government issued check or by electronic debit of
the Loan Proceeds to Borrower’ banking account provided by Borrower in
application for this

 

 

 

/s/ James E. Rivera

James E. Rivera

Associate Administrator

U.S. Small Business Administration

 

The undersigned agree(s) to be bound by the terms and conditions herein during
the term of this Loan, and further agree(s) that no provision stated herein will
be waived without prior written consent of SBA. Under penalty of perjury of the
United States of America, I hereby certify that I am authorized to apply for and
obtain a disaster loan on behalf of Borrower, in connection with the effects of
the COVID-19 emergency.

 

 

 

 

CFN Enterprises, Inc (fka: Accelerize, Inc)

Date:      06.24.2020     

 

[ex_191777img002.jpg]

 

{{0_SH}}

/s/ Brian Ross

Brian Ross, Owner/Officer

 

 

Note: Corporate Borrowers must execute Loan Authorization and Agreement in
corporate name, by a duly authorized officer. Partnership Borrowers must execute
in firm name, together with signature of a general partner. Limited Liability
entities must execute in the entity name by the signature of the authorized
managing person.

 

 

--------------------------------------------------------------------------------

 

 

[sbaletterhead.jpg]

 

 

SBA Loan # 3157478004 Application #3305564594

 

 

1.

PROMISE TO PAY: In return for a loan, Borrower promises to pay to the order of
SBA the amount of one hundred and fifty thousand and 00/100 Dollars
($150,000.00), interest on the unpaid principal balance, and all other amounts
required by this Note.

 

 

2.

DEFINITIONS: A) “Collateral” means any property taken as security for payment of
this Note or any guarantee of this Note. B) “Guarantor” means each person or
entity that signs a guarantee of payment of this Note. C) “Loan Documents” means
the documents related to this loan signed by Borrower, any Guarantor, or anyone
who pledges collateral.

 

 

3.

PAYMENT TERMS: Borrower must make all payments at the place SBA designates.
Borrower may prepay this Note in part or in full at any time, without notice or
penalty. Borrower must pay principal and interest payments of $731.00 every
month beginning Twelve (12) months from the date of the Note. SBA will apply
each installment payment first to pay interest accrued to the day SBA receives
the payment and will then apply any remaining balance to reduce principal. All
remaining principal and accrued interest is due and payable Thirty (30) years
from the date of the Note.

 

 

4.

DEFAULT: Borrower is in default under this Note if Borrower does not make a
payment when due under this Note, or if Borrower: A) Fails to comply with any
provision of this Note, the Loan Authorization and Agreement, or other Loan
Documents; B) Defaults on any other SBA loan; C) Sells or otherwise transfers,
or does not preserve or account to SBA’s satisfaction for, any of the Collateral
or its proceeds; D) Does not disclose, or anyone acting on their behalf does not
disclose, any material fact to SBA; E) Makes, or anyone acting on their behalf
makes, a materially false or misleading representation to SBA; F) Defaults on
any loan or agreement with another creditor, if SBA believes the default may
materially affect Borrower’s ability to pay this Note; G) Fails to pay any taxes
when due; H) Becomes the subject of a proceeding under any bankruptcy or
insolvency law; I) Has a receiver or liquidator appointed for any part of their
business or property; J) Makes an assignment for the benefit of creditors; K)
Has any adverse change in financial condition or business operation that SBA
believes may materially affect Borrower’s ability to pay this Note; L) Dies; M)
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without SBA’s prior written consent; or, N) Becomes the subject of a
civil or criminal action that SBA believes may materially affect Borrower’s
ability to pay this Note.

 

 

5.

SBA’S RIGHTS IF THERE IS A DEFAULT: Without notice or demand and without giving
up any of its rights, SBA may: A) Require immediate payment of all amounts owing
under this Note; B) Have recourse to collect all amounts owing from any Borrower
or Guarantor (if any); C) File suit and obtain judgment; D) Take possession of
any Collateral; or E) Sell, lease, or otherwise dispose of, any Collateral at
public or private sale, with or without advertisement.

 

 

6.

SBA’S GENERAL POWERS: Without notice and without Borrower’s consent, SBA may: A)
Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses; B) Collect amounts due under this Note, enforce the terms
of this Note or any other Loan Document, and preserve or dispose of the
Collateral. Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney’s fees and costs. If SBA incurs such expenses, it may demand
immediate reimbursement from Borrower or add the expenses to the principal
balance; C) Release anyone obligated to pay this Note; D) Compromise, release,
renew, extend or substitute any of the Collateral; and E) Take any action
necessary to protect the Collateral or collect amounts owing on this Note.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

 

8.

GENERAL PROVISIONS: A) All individuals and entities signing this Note are
jointly and severally liable. B) Borrower waives all suretyship defenses. C)
Borrower must sign all documents required at any time to comply with the Loan
Documents and to enable SBA to acquire, perfect, or maintain SBA’s liens on
Collateral. D) SBA may exercise any of its rights separately or together, as
many times and in any order it chooses. SBA may delay or forgo enforcing any of
its rights without giving up any of them. E) Borrower may not use an oral
statement of SBA to contradict or alter the written terms of this Note. F) If
any part of this Note is unenforceable, all other parts remain in effect. G) To
the extent allowed by law, Borrower waives all demands and notices in connection
with this Note, including presentment, demand, protest, and notice of dishonor.
Borrower also waives any defenses based upon any claim that SBA did not obtain
any guarantee; did not obtain, perfect, or maintain a lien upon Collateral;
impaired Collateral; or did not obtain the fair market value of Collateral at a
sale. H) SBA may sell or otherwise transfer this Note.

 

 

9.

MISUSE OF LOAN FUNDS: Anyone who wrongfully misapplies any proceeds of the loan
will be civilly liable to SBA for one and one- half times the proceeds
disbursed, in addition to other remedies allowed by law.

 

 

10.

BORROWER’S NAME(S) AND SIGNATURE(S): By signing below, each individual or entity
acknowledges and accepts personal obligation and full liability under the Note
as Borrower.

 

 

 

CFN Enterprises, Inc (fka: Accelerize, Inc)

 

{{O_SH}}

Brian Ross, Owner/Officer

 

 

--------------------------------------------------------------------------------

 

 

           
[img01.jpg]

U.S. Small Business Administration

 

SECURITY AGREEMENT

             

 

 

SBA Loan #:

 

 

3157478004

 

Borrower:

 

 

CFN Enterprises, Inc (fka: Accelerize, Inc)

 

Secured Party:

 

 

The Small Business Administration, an Agency of the U.S. Government

 

Date:

 

 

06.24.2020

 

Note Amount:

 

 

$150,000.00

 

 

1.

DEFINITIONS.

 

Unless otherwise specified, all terms used in this Agreement will have the
meanings ascribed to them under the Official Text of the Uniform Commercial
Code, as it may be amended from time to time, (“UCC”). “SBA” means the Small
Business Administration, an Agency of the U.S. Government.

 

 

2.

GRANT OF SECURITY INTEREST.

 

For value received, the Borrower grants to the Secured Party a security interest
in the property described below in paragraph 4 (the “Collateral”).

 

 

3.

OBLIGATIONS SECURED.

 

This Agreement secures the payment and performance of: (a) all obligations under
a Note dated 06.24.2020, made by CFN Enterprises, Inc (fka: Accelerize, Inc) ,
made payable to Secured Lender, in the amount of $150,000.00 (“Note”), including
all costs and expenses (including reasonable attorney’s fees), incurred by
Secured Party in the disbursement, administration and collection of the loan
evidenced by the Note; (b) all costs and expenses (including reasonable
attorney’s fees), incurred by Secured Party in the protection, maintenance and
enforcement of the security interest hereby granted; (c) all obligations of the
Borrower in any other agreement relating to the Note; and (d) any modifications,
renewals, refinancings, or extensions of the foregoing obligations.

 

 

--------------------------------------------------------------------------------

 

 

 

4.

COLLATERAL DESCRIPTION.

 

The Collateral in which this security interest is granted includes the following
property that Borrower now owns or shall acquire or create immediately upon the
acquisition or creation thereof: all tangible and intangible personal property,
including, but not limited to: (a) inventory, (b) equipment, (c) instruments,
including promissory notes (d) chattel paper, including tangible chattel paper
and electronic chattel paper, (e) documents, (f) letter of credit rights, (g)
accounts, including health-care insurance receivables and credit card
receivables, (h) deposit accounts, (i) commercial tort claims, (j) general
intangibles, including payment intangibles and software and (k) as-extracted
collateral as such terms may from time to time be defined in the Uniform
Commercial Code. The security interest Borrower grants includes all accessions,
attachments, accessories, parts, supplies and replacements for the Collateral,
all products, proceeds and collections thereof and all records and data relating
thereto.

 

 

5.

RESTRICTIONS ON COLLATERAL TRANSFER.

 

Borrower will not sell, lease, license or otherwise transfer (including by
granting security interests, liens, or other encumbrances in) all or any part of
the Collateral or Borrower’s interest in the Collateral without Secured Party’s
written or electronically communicated approval, except that Borrower may sell
inventory in the ordinary course of business on customary terms. Borrower may
collect and use amounts due on accounts and other rights to payment arising or
created in the ordinary course of business, until notified otherwise by Secured
Party in writing or by electronic communication.

 

 

6.

MAINTENANCE AND LOCATION OF COLLATERAL; INSPECTION; INSURANCE.

 

Borrower must promptly notify Secured Party by written or electronic
communication of any change in location of the Collateral, specifying the new
location. Borrower hereby grants to Secured Party the right to inspect the
Collateral at all reasonable times and upon reasonable notice. Borrower must:
(a) maintain the Collateral in good condition; (b) pay promptly all taxes,
judgments, or charges of any kind levied or assessed thereon; (c) keep current
all rent or mortgage payments due, if any, on premises where the Collateral is
located; and (d) maintain hazard insurance on the Collateral, with an insurance
company and in an amount approved by Secured Party (but in no event less than
the replacement cost of that Collateral), and including such terms as Secured
Party may require including a Lender’s Loss Payable Clause in favor of Secured
Party. Borrower hereby assigns to Secured Party any proceeds of such policies
and all unearned premiums thereon and authorizes and empowers Secured Party to
collect such sums and to execute and endorse in Borrower’s name all proofs of
loss, drafts, checks and any other documents necessary for Secured Party to
obtain such payments.

 

 

7.

CHANGES TO BORROWER’S LEGAL STRUCTURE, PLACE OF BUSINESS, JURISDICTION OF
ORGANIZATION, OR NAME.

 

Borrower must notify Secured Party by written or electronic communication not
less than 30 days before taking any of the following actions: (a) changing or
reorganizing the type of organization or form under which it does business; (b)
moving, changing its place of business or adding a place of business; (c)
changing its jurisdiction of organization; or (d) changing its name. Borrower
will pay for the preparation and filing of all documents Secured Party deems
necessary to maintain, perfect and continue the perfection of Secured Party’s
security interest in the event of any such change.

 

 

8.

PERFECTION OF SECURITY INTEREST.

 

Borrower consents, without further notice, to Secured Party’s filing or
recording of any documents necessary to perfect, continue, amend or terminate
its security interest. Upon request of Secured Party, Borrower must sign or
otherwise authenticate all documents that Secured Party deems necessary at any
time to allow Secured Party to acquire, perfect, continue or amend its security
interest in the Collateral. Borrower will pay the filing and recording costs of
any documents relating to Secured Party’s security interest. Borrower ratifies
all previous filings and recordings, including financing statements and
notations on certificates of title. Borrower will cooperate with Secured Party
in obtaining a Control Agreement satisfactory to Secured Party with respect to
any Deposit Accounts or Investment Property, or in otherwise obtaining control
or possession of that or any other Collateral.

 

 

--------------------------------------------------------------------------------

 

 

 

9.

DEFAULT.

 

Borrower is in default under this Agreement if: (a) Borrower fails to pay,
perform or otherwise comply with any provision of this Agreement; (b) Borrower
makes any materially false representation, warranty or certification in, or in
connection with, this Agreement, the Note, or any other agreement related to the
Note or this Agreement; (c) another secured party or judgment creditor exercises
its rights against the Collateral; or (d) an event defined as a “default” under
the Obligations occurs. In the event of default and if Secured Party requests,
Borrower must assemble and make available all Collateral at a place and time
designated by Secured Party. Upon default and at any time thereafter, Secured
Party may declare all Obligations secured hereby immediately due and payable,
and, in its sole discretion, may proceed to enforce payment of same and exercise
any of the rights and remedies available to a secured party by law including
those available to it under Article 9 of the UCC that is in effect in the
jurisdiction where Borrower or the Collateral is located. Unless otherwise
required under applicable law, Secured Party has no obligation to clean or
otherwise prepare the Collateral for sale or other disposition and Borrower
waives any right it may have to require Secured Party to enforce the security
interest or payment or performance of the Obligations against any other person.

 

 

10.

FEDERAL RIGHTS.

 

When SBA is the holder of the Note, this Agreement will be construed and
enforced under federal law, including SBA regulations. Secured Party or SBA may
use state or local procedures for filing papers, recording documents, giving
notice, enforcing security interests or liens, and for any other purposes. By
using such procedures, SBA does not waive any federal immunity from state or
local control, penalty, tax or liability. As to this Agreement, Borrower may not
claim or assert any local or state law against SBA to deny any obligation,
defeat any claim of SBA, or preempt federal law.

 

 

11.

GOVERNING LAW.

 

Unless SBA is the holder of the Note, in which case federal law will govern,
Borrower and Secured Party agree that this Agreement will be governed by the
laws of the jurisdiction where the Borrower is located, including the UCC as in
effect in such jurisdiction and without reference to its conflicts of laws
principles.

 

 

12.

SECURED PARTY RIGHTS.

 

All rights conferred in this Agreement on Secured Party are in addition to those
granted to it by law, and all rights are cumulative and may be exercised
simultaneously. Failure of Secured Party to enforce any rights or remedies will
not constitute an estoppel or waiver of Secured Party’s ability to exercise such
rights or remedies. Unless otherwise required under applicable law, Secured
Party is not liable for any loss or damage to Collateral in its possession or
under its control, nor will such loss or damage reduce or discharge the
Obligations that are due, even if Secured Party’s actions or inactions caused or
in any way contributed to such loss or damage.

 

 

13.

SEVERABILITY.

 

If any provision of this Agreement is unenforceable, all other provisions remain
in effect.

 

 

--------------------------------------------------------------------------------

 

 

 

14.

BORROWER CERTIFICATIONS.

 

Borrower certifies that: (a) its Name (or Names) as stated above is correct; (b)
all Collateral is owned or titled in the Borrower’s name and not in the name of
any other organization or individual; (c) Borrower has the legal authority to
grant the security interest in the Collateral; (d) Borrower’s ownership in or
title to the Collateral is free of all adverse claims, liens, or security
interests (unless expressly permitted by Secured Party); (e) none of the
Obligations are or will be primarily for personal, family or household purposes;
(f) none of the Collateral is or will be used, or has been or will be bought
primarily for personal, family or household purposes; (g) Borrower has read and
understands the meaning and effect of all terms of this Agreement.

 

 

15.

BORROWER NAME(S) AND SIGNATURE(S).

 

By signing or otherwise authenticating below, each individual and each
organization becomes jointly and severally obligated as a Borrower under this
Agreement.

 

 

 

  CFN Enterprises, Inc (fka: Accelerize, Inc)                   {{0_SH}}  
06.24.2020       Date:                 Brian Ross, Owner/Officer      

 

 